I concur in the foregoing opinion and judgment. Nothing said therein should be construed as holding that the superior court, sitting as a court of equity, might not have power to order a sale of the real property forming the corpus of the trust in a proper proceeding, if circumstances should arise showing that such an action were necessary and the only method in which any portion of the trust estate could be preserved for the beneficiaries. (26 R.C.L. 1282, sec. 133; 39 Cyc. 552.) This question is not presented on this appeal and has not been considered by us.
Barnard, P.J., concurred.